Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT made and entered into by and between FiberTower Corporation, a
Delaware corporation, (the “Company”) and Kurt J. Van Wagenen (the “Executive”)
on the 9th day of April, 2008.

 

WHEREAS, the operations of the Company and its Affiliates are a complex matter
requiring direction and leadership in a variety of arenas, including financial,
strategic planning, regulatory, community relations and others;

 

WHEREAS, the Executive is possessed of certain experience and expertise that
qualify him to provide the direction and leadership required by the Company and
its Affiliates; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to employ the Executive as its President and Chief Executive
Officer and the Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 


1.             EMPLOYMENT. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT, THE COMPANY HEREBY OFFERS AND THE EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT.


 


2.             TERM. SUBJECT TO EARLIER TERMINATION AS HEREAFTER PROVIDED, THIS
AGREEMENT SHALL HAVE AN ORIGINAL TERM OF THREE (3) YEARS COMMENCING ON THE DATE
HEREOF (THE “EFFECTIVE DATE”) AND SHALL BE AUTOMATICALLY EXTENDED THEREAFTER FOR
SUCCESSIVE TERMS OF ONE (1) YEAR EACH, UNLESS EITHER PARTY PROVIDES NOTICE TO
THE OTHER AT LEAST SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE ORIGINAL OR
ANY EXTENSION TERM THAT THE AGREEMENT IS NOT TO BE EXTENDED. THE TERM OF THIS
AGREEMENT, AS FROM TIME TO TIME EXTENDED OR RENEWED, IS HEREAFTER REFERRED TO AS
“THE TERM OF THIS AGREEMENT” OR “THE TERM HEREOF.”


 


3.             CAPACITY AND PERFORMANCE.


 


(A)           DURING THE TERM HEREOF, THE EXECUTIVE SHALL SERVE THE COMPANY AS
ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER. IN ADDITION, THE COMPANY SHALL
PROMPTLY NOMINATE AND RECOMMEND THE EXECUTIVE FOR MEMBERSHIP ON THE BOARD OF
DIRECTORS OF THE COMPANY (THE “BOARD”), AND IF SO ELECTED OR APPOINTED, WITHOUT
FURTHER COMPENSATION, DURING THE TERM HEREOF, THE EXECUTIVE SHALL SERVE AS A
MEMBER OF THE BOARD AND, IF SO ELECTED OR APPOINTED FROM TIME TO TIME, ALSO
SHALL SERVE AS A DIRECTOR AND/OR OFFICER OF ONE OR MORE OF THE COMPANY’S
AFFILIATES.


 


(B)           DURING THE TERM HEREOF, THE EXECUTIVE SHALL BE EMPLOYED BY THE
COMPANY ON A FULL-TIME BASIS AND SHALL PERFORM THE DUTIES OF HIS POSITION AND
SUCH OTHER DUTIES ON BEHALF OF THE COMPANY AND ITS AFFILIATES, REASONABLY
CONSISTENT WITH HIS POSITION, AS MAY BE DESIGNATED FROM TIME TO TIME BY THE

 

--------------------------------------------------------------------------------


 


BOARD OR ITS DESIGNEE; PROVIDED THAT THE COMPANY RECOGNIZES THAT THERE WILL BE A
TRANSITION PERIOD FROM THE EFFECTIVE DATE THROUGH JUNE 30, 2008 DURING WHICH THE
EXECUTIVE SHALL PERFORM HIS DUTIES IN PART FROM HIS CURRENT LOCATION IN
MASSACHUSETTS, WHICH SHALL NOT BE DEEMED A VIOLATION OF THIS PROVISION OR
CONSTITUTE CAUSE WITHIN THE MEANING OF SECTION 5(C).


 


(C)           DURING THE TERM HEREOF, THE EXECUTIVE SHALL DEVOTE HIS FULL
BUSINESS TIME AND HIS BEST EFFORTS, BUSINESS JUDGMENT, SKILL AND KNOWLEDGE
EXCLUSIVELY TO THE ADVANCEMENT OF THE BUSINESS AND INTERESTS OF THE COMPANY AND
ITS AFFILIATES AND TO THE DISCHARGE OF HIS DUTIES AND RESPONSIBILITIES
HEREUNDER. THE EXECUTIVE SHALL NOT ENGAGE IN ANY OTHER BUSINESS ACTIVITY OR
ACCEPT ANY PROFESSIONAL, GOVERNMENTAL OR ACADEMIC POSITION DURING THE TERM OF
THIS AGREEMENT, EXCEPT FOR NON-PROFIT ACTIVITIES THAT DO NOT MATERIALLY
INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S SERVICES HEREUNDER OR AS MAY
BE EXPRESSLY APPROVED IN ADVANCE BY THE BOARD IN WRITING.


 


4.             COMPENSATION AND BENEFITS. AS COMPENSATION FOR ALL SERVICES
PERFORMED BY THE EXECUTIVE UNDER AND DURING THE TERM HEREOF AND SUBJECT TO
PERFORMANCE OF THE EXECUTIVE’S DUTIES AND OF THE OBLIGATIONS OF THE EXECUTIVE TO
THE COMPANY AND ITS AFFILIATES PURSUANT TO THIS AGREEMENT:


 


(A)           BASE SALARY. THE COMPANY SHALL PAY THE EXECUTIVE A BASE SALARY AT
THE RATE OF THREE HUNDRED AND FIFTY THOUSAND DOLLARS ($350,000) PER ANNUM,
PAYABLE IN ACCORDANCE WITH THE PAYROLL PRACTICES OF THE COMPANY FOR ITS
EXECUTIVES.  SUCH BASE SALARY SHALL BE REVIEWED BY THE BOARD ON NO LESS THAN AN
ANNUAL BASIS, AND SHALL BE SUBJECT TO INCREASE AT SUCH TIMES BY THE BOARD, IN
ITS SOLE DISCRETION, BUT SHALL NOT BE SUBJECT TO DECREASE. SUCH BASE SALARY, AS
FROM TIME TO TIME INCREASED, IS HEREAFTER REFERRED TO AS THE “BASE SALARY.”


 


(B)           INCENTIVE AND BONUS COMPENSATION.


 


(I)            THE EXECUTIVE SHALL BE ELIGIBLE ANNUALLY FOR A BONUS (THE “ANNUAL
BONUS”) AS DETERMINED BY THE BOARD WITH A TARGET (THE “TARGET BONUS”) OF 75% OF
THE BASE SALARY.  THE RANGE OF POSSIBLE ANNUAL BONUS SHALL BE DETERMINED
ANNUALLY BUT SHALL NOT BE LESS THAN 150% OF THE TARGET BONUS ON THE UPSIDE.  FOR
2008, THE RANGE OF POTENTIAL ANNUAL BONUS SHALL BE 0% TO 200% OF TARGET BONUS.
THE AMOUNT OF THE ANNUAL BONUS SHALL BE DETERMINED ANNUALLY BY THE BOARD, BASED
ON ITS ASSESSMENT, IN ITS REASONABLE DISCRETION, OF THE EXECUTIVE’S PERFORMANCE
AND THAT OF THE COMPANY AGAINST APPROPRIATE AND REASONABLY OBTAINABLE GOALS
WHICH SHALL BE ESTABLISHED NO LATER THAN MARCH 31ST OF THE CALENDAR YEAR IN
QUESTION BY THE COMPENSATION COMMITTEE OF THE BOARD AFTER CONSULTATION WITH THE
EXECUTIVE.  THE PARTIES ACKNOWLEDGE THAT THE COMPENSATION COMMITTEE MAY REVISE
THE BONUS GOALS APPLICABLE TO ALL EXECUTIVES OF THE COMPANY, INCLUDING THE
EXECUTIVE, DURING A

 

2

--------------------------------------------------------------------------------


 


CALENDAR YEAR IN CONSULTATION WITH THE EXECUTIVE.  IN THE EVENT AN ANNUAL BONUS
IS PAYABLE HEREUNDER FOR A PORTION OF A CALENDAR YEAR (SUCH AS 2008, WHEN THE
EXECUTIVE WILL NOT HAVE BEEN EMPLOYED FOR A FULL CALENDAR YEAR), THE ANNUAL
BONUS WILL BE PRO-RATED FOR THE PORTION OF THE YEAR DURING WHICH THE EXECUTIVE
WAS EMPLOYED BY THE COMPANY.  THE ANNUAL BONUS (INCLUDING ANY PRO-RATED BONUS),
IF ANY, SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S REGULAR BONUS PAYMENT
PRACTICES BUT NOT LATER THAN TWO AND ONE-HALF MONTHS FOLLOWING THE END OF THE
CALENDAR YEAR DURING WHICH THE BONUS WAS EARNED. ANY BONUS OR INCENTIVE
COMPENSATION PAID TO THE EXECUTIVE SHALL BE IN ADDITION TO THE BASE SALARY.


 


(II)           EXECUTIVE SHALL BE PAID A SIGNING BONUS IN ACCORDANCE WITH THE
TERMS OF THE SIGNING BONUS AGREEMENT (THE “SIGNING BONUS AGREEMENT”) ENTERED
INTO THE DATE HEREOF BETWEEN THE COMPANY AND THE EXECUTIVE.


 


(C)           RESTRICTED STOCK.  IN CONNECTION WITH THE EXECUTIVE’S APPOINTMENT
AS PRESIDENT AND CHIEF EXECUTIVE OFFICER, THE COMPANY SHALL GRANT TO THE
EXECUTIVE 875,000 SHARES (THE “RESTRICTED STOCK”) OF THE COMMON STOCK OF THE
COMPANY AS A RESTRICTED STOCK GRANT UNDER THE COMPANY’S STOCK INCENTIVE PLAN, AS
AMENDED FROM TIME TO TIME (THE “PLAN”).  TWENTY-FIVE PERCENT (25%) OF THE SHARES
OF RESTRICTED STOCK SHALL VEST ON EACH OF THE FIRST, SECOND, THIRD AND FOURTH
ANNIVERSARIES OF THE DATE OF GRANT, PROVIDED THAT THE EXECUTIVE IS STILL
EMPLOYED BY THE COMPANY ON EACH SUCH DATE.  THE RESTRICTED STOCK GRANTED TO THE
EXECUTIVE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE PLAN, TO ANY APPLICABLE
RESTRICTED STOCK CERTIFICATE, RESTRICTED STOCK AGREEMENT OR SHAREHOLDER
AGREEMENT AND TO SUCH OTHER RESTRICTIONS AS ARE GENERALLY APPLICABLE TO
RESTRICTED STOCK GRANTS TO EMPLOYEES OF THE COMPANY, AS IN EFFECT FROM TIME TO
TIME. THE GRANT OF THE RESTRICTED STOCK TO THE EXECUTIVE IS SUBJECT TO THE
EXECUTIVE SIGNING AN ACKNOWLEDGMENT OF THE TERMS OF THE APPLICABLE RESTRICTED
STOCK AGREEMENT AND THE PLAN. THE EXECUTIVE SHALL NOT BE ELIGIBLE TO RECEIVE ANY
STOCK OPTIONS, RESTRICTED STOCK OR OTHER EQUITY OF THE COMPANY, WHETHER UNDER AN
EQUITY INCENTIVE PLAN OR OTHERWISE, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT OR AS OTHERWISE EXPRESSLY AUTHORIZED FOR HIM INDIVIDUALLY BY THE BOARD
OR THE COMPENSATION COMMITTEE.


 


(D)           STOCK OPTIONS. IN CONNECTION WITH THE EXECUTIVE’S APPOINTMENT AS
PRESIDENT AND CHIEF EXECUTIVE OFFICER, THE COMPANY SHALL GRANT TO THE EXECUTIVE
AN OPTION (THE “OPTION”) TO PURCHASE 1,125,000 SHARES OF THE COMMON STOCK OF THE
COMPANY AT AN EXERCISE PRICE PER SHARE EQUAL TO THE FAIR MARKET VALUE (AS
DEFINED IN THE PLAN) ON THE DATE OF GRANT. TWENTY-FIVE PERCENT (25%) OF THE
SHARES WHICH ARE SUBJECT TO THE OPTION SHALL BECOME EXERCISABLE ON THE FIRST
ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THAT THE EXECUTIVE IS STILL EMPLOYED
BY THE COMPANY ON SUCH DATE. THEREAFTER, 1/48TH OF THE OF THE SHARES WHICH ARE
SUBJECT TO THE OPTION SHALL

 

3

--------------------------------------------------------------------------------


 


VEST AND BECOME EXERCISABLE MONTHLY, PROVIDED THAT THE EXECUTIVE IS STILL
EMPLOYED BY THE COMPANY ON EACH SUCH DATE. THE STOCK OPTIONS GRANTED TO THE
EXECUTIVE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE PLAN, TO ANY APPLICABLE
STOCK OPTION CERTIFICATE, STOCK OPTION AGREEMENT OR SHAREHOLDER AGREEMENT AND TO
SUCH OTHER RESTRICTIONS AS ARE GENERALLY APPLICABLE TO STOCK OPTIONS ISSUED TO
EMPLOYEES OF THE COMPANY, AS IN EFFECT FROM TIME TO TIME. THE GRANT OF THE
OPTION TO THE EXECUTIVE IS SUBJECT TO THE EXECUTIVE SIGNING AN ACKNOWLEDGMENT OF
THE TERMS OF THE APPLICABLE STOCK OPTION AGREEMENT AND THE PLAN. THE EXECUTIVE
SHALL NOT BE ELIGIBLE TO RECEIVE ANY STOCK OPTIONS, RESTRICTED STOCK OR OTHER
EQUITY OF THE COMPANY, WHETHER UNDER AN EQUITY INCENTIVE PLAN OR OTHERWISE,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR AS OTHERWISE EXPRESSLY
AUTHORIZED FOR HIM INDIVIDUALLY BY THE BOARD OR THE COMPENSATION COMMITTEE.


 


(E)           VACATIONS. THE EXECUTIVE SHALL BE ENTITLED TO FOUR (4) WEEKS OF
VACATION PER YEAR, TO BE TAKEN AT SUCH TIMES AND INTERVALS AS SHALL BE
DETERMINED BY THE EXECUTIVE, SUBJECT TO THE REASONABLE BUSINESS NEEDS OF THE
COMPANY. IN ADDITION, THE EXECUTIVE SHALL BE ENTITLED TO UP TO TWO (2) WEEKS OF
UNPAID VACATION DURING THE TRANSITION PERIOD (AS DEFINED BELOW).  VACATION SHALL
OTHERWISE BE GOVERNED BY THE POLICIES OF THE COMPANY, AS IN EFFECT FROM TIME TO
TIME.


 


(F)            OTHER BENEFITS. DURING THE TERM HEREOF AND SUBJECT TO ANY
CONTRIBUTION THEREFOR GENERALLY REQUIRED OF EXECUTIVES OF THE COMPANY, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN ANY AND ALL EMPLOYEE BENEFIT PLANS
FROM TIME TO TIME IN EFFECT FOR SENIOR EXECUTIVES OF THE COMPANY GENERALLY,
EXCEPT TO THE EXTENT SUCH PLANS ARE IN A CATEGORY OF BENEFIT OTHERWISE PROVIDED
TO THE EXECUTIVE UNDER THIS AGREEMENT (E.G., SEVERANCE PAY). SUCH PARTICIPATION
SHALL BE SUBJECT TO THE TERMS OF THE APPLICABLE PLAN DOCUMENTS AND GENERALLY
APPLICABLE COMPANY POLICIES.


 


(G)           BUSINESS EXPENSES. THE COMPANY SHALL PAY OR REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE CUSTOMARY BUSINESS EXPENSES INCURRED OR PAID BY THE
EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER,
SUBJECT TO RESTRICTIONS ON SUCH EXPENSES SET BY THE BOARD AND TO SUCH REASONABLE
SUBSTANTIATION AND DOCUMENTATION AS MAY BE SPECIFIED BY THE COMPANY FROM TIME TO
TIME.


 


(H)           ATTORNEYS’ FEES.  THE COMPANY SHALL PAY OR REIMBURSE THE EXECUTIVE
FOR ALL REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT, NOT TO EXCEED $5,000.


 


(I)            RELOCATION EXPENSE REIMBURSEMENT.  THE COMPANY WILL REIMBURSE
EXECUTIVE, UPON EXECUTIVE’S PROVIDING REASONABLE DOCUMENTATION THEREOF, FOR THE
FOLLOWING ACTUAL REASONABLE COSTS INCURRED BY EXECUTIVE IN CONNECTION WITH
EXECUTIVE’S RELOCATION TO THE SAN FRANCISCO, CALIFORNIA BAY AREA:

 

4

--------------------------------------------------------------------------------


 


(I)            TEMPORARY HOUSING EXPENSES FOR THE EXECUTIVE FROM THE EFFECTIVE
DATE THROUGH THE EARLIER OF (A) JUNE 30, 2008, OR (B) THE DATE THE EXECUTIVE
ESTABLISHES A NEW RESIDENCE IN THE SAN FRANCISCO BAY AREA (THE “TRANSITION
PERIOD”);


 


(II)           REIMBURSEMENT IN ACCORDANCE WITH THE COMPANY’S TRAVEL POLICY FOR
REASONABLE EXPENSES INCURRED BY THE EXECUTIVE DURING THE TRANSITION PERIOD IN
CONNECTION WITH HIS TRAVEL FROM HIS CURRENT PRIMARY RESIDENCE IN MASSACHUSETTS
TO THE COMPANY’S SAN FRANCISCO OFFICE OR TO OTHER LOCATIONS NECESSITATED BY HIS
DUTIES UNDER THIS AGREEMENT;


 


(III)          PAYMENT OF NORMAL REAL ESTATE COMMISSIONS (NOT TO EXCEED 6%) AND
NORMAL CLOSING COSTS INCURRED BY EXECUTIVE IN CONNECTION WITH THE SALE BY
EXECUTIVE OF HIS CURRENT PRIMARY RESIDENCE;


 


(IV)          TRAVEL EXPENSES FOR UP TO TWO (2) TRIPS FOR EXECUTIVE AND HIS
SPOUSE TO THE SAN FRANCISCO, CALIFORNIA BAY AREA TO SEARCH FOR A NEW PRIMARY
RESIDENCE;


 


(V)           ADVANCE PURCHASE COACH AIRFARE FOR EXECUTIVE AND HIS FAMILY TO
TRAVEL TO SAN FRANCISCO, CALIFORNIA UPON MOVING;


 


(VI)          UNTIL THE EARLIER OF (I) 60 DAYS FOLLOWING SALE OF EXECUTIVE’S
MASSACHUSETTS RESIDENCE OR (II) DECEMBER 31, 2008, TEMPORARY HOUSING EXPENSES
FOR EXECUTIVE AND HIS FAMILY;


 


(VII)         NORMAL COSTS FOR MOVING EXECUTIVE’S HOUSEHOLD GOODS AND UP TO TWO
(2) AUTOMOBILES TO THE SAN FRANCISCO, CALIFORNIA BAY AREA FROM HIS CURRENT
PRIMARY RESIDENCE (EXCLUDING THE COSTS OF MOVING ANY UNUSUAL ITEMS SUCH AS
PIANOS, HOME GYMNASIUM EQUIPMENT, ETC.); AND


 


(VIII)        UP TO $6,000 FOR ANCILLARY COSTS ASSOCIATED WITH SUCH RELOCATION.


 

In addition to the reimbursement of the relocation expenses described above,
Executive shall be entitled to receive from the Company an additional payment in
an amount sufficient to indemnify him on a net after-tax basis for any income
tax associated with such reimbursements.  All sums paid pursuant to this
Section 4(i) must be repaid to the Company in the event the Executive terminates
his employment other than for Good Reason (as defined in Section 5 below) within
twelve (12) months of the Effective Date.

 


5.             TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS. THIS AGREEMENT
AND THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UNDER THE FOLLOWING
CIRCUMSTANCES:

 

5

--------------------------------------------------------------------------------


 


(A)           DEATH. IN THE EVENT OF THE EXECUTIVE’S DEATH DURING THE TERM
HEREOF, THE EXECUTIVE’S EMPLOYMENT HEREUNDER SHALL IMMEDIATELY AND AUTOMATICALLY
TERMINATE. IN SUCH EVENT, THE COMPANY SHALL PAY TO THE EXECUTIVE’S DESIGNATED
BENEFICIARY OR, IF NO BENEFICIARY HAS BEEN DESIGNATED BY THE EXECUTIVE, TO HIS
ESTATE, (I) THE BASE SALARY EARNED BUT NOT PAID THROUGH THE DATE OF TERMINATION,
(II) PAY FOR ANY VACATION TIME EARNED BUT NOT USED THROUGH THE DATE OF
TERMINATION, (III) ANY ANNUAL BONUS AWARDED FOR THE YEAR PRECEDING THAT IN WHICH
TERMINATION OCCURS BUT UNPAID ON THE DATE OF TERMINATION; (IV) A PRO-RATED
ANNUAL BONUS FOR YEAR IN WHICH THE TERMINATION OCCURS; AND (V) ANY BUSINESS
EXPENSES INCURRED BY THE EXECUTIVE BUT UN-REIMBURSED ON THE DATE OF TERMINATION,
PROVIDED THAT SUCH EXPENSES AND REQUIRED SUBSTANTIATION AND DOCUMENTATION ARE
SUBMITTED WITHIN NINETY (90) DAYS OF TERMINATION AND THAT SUCH EXPENSES ARE
REIMBURSABLE UNDER COMPANY POLICY (ALL OF THE FOREGOING, “FINAL COMPENSATION”). 
IN ADDITION, THE COMPANY SHALL PAY TO THE EXECUTIVE ANY SIGNING BONUS OWED UNDER
THE TERMS OF THE SIGNING BONUS AGREEMENT.


 


(B)           DISABILITY.


 


(I)            THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER,
UPON NOTICE TO THE EXECUTIVE, IN THE EVENT THAT THE EXECUTIVE BECOMES DISABLED
DURING HIS EMPLOYMENT HEREUNDER THROUGH ANY ILLNESS, INJURY, ACCIDENT OR
CONDITION OF EITHER A PHYSICAL OR PSYCHOLOGICAL NATURE AND, AS A RESULT, IS
UNABLE TO PERFORM SUBSTANTIALLY ALL OF HIS DUTIES AND RESPONSIBILITIES HEREUNDER
FOR ONE HUNDRED AND EIGHTY (180) DAYS DURING ANY PERIOD OF THREE HUNDRED AND
SIXTY-FIVE (365) CONSECUTIVE CALENDAR DAYS. IN THE EVENT OF SUCH TERMINATION,
THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE, OTHER THAN FOR
PAYMENT OF FINAL COMPENSATION AND SEVERANCE PAY AND MEDICAL BENEFITS, AS DEFINED
BELOW, AND ANY OBLIGATIONS UNDER THE SIGNING BONUS AGREEMENT.


 


(II)           THE BOARD MAY DESIGNATE ANOTHER EMPLOYEE TO ACT IN THE
EXECUTIVE’S PLACE DURING ANY PERIOD OF THE EXECUTIVE’S DISABILITY. REGARDLESS OF
WHETHER THE BOARD MAKES ANY SUCH DESIGNATION, THE EXECUTIVE SHALL CONTINUE TO
RECEIVE ALL COMPENSATION SET FORTH IN SECTION 4 DURING THE PERIOD OF ANY
DISABILITY, UNTIL THE TERMINATION OF HIS EMPLOYMENT IN ACCORDANCE WITH THIS
AGREEMENT.  IF, DURING ANY SUCH DISABILITY PERIOD, THE EXECUTIVE ALSO RECEIVES
DISABILITY INCOME PAYMENTS UNDER THE COMPANY’S DISABILITY INCOME PLAN, THE
COMPANY SHALL BE ENTITLED TO SUBTRACT SUCH AMOUNTS FROM THE BASE SALARY PAID TO
THE EXECUTIVE DURING SUCH DISABILITY PERIOD.


 


(III)          IF ANY QUESTION SHALL ARISE AS TO WHETHER DURING ANY PERIOD THE
EXECUTIVE IS DISABLED THROUGH ANY ILLNESS, INJURY, ACCIDENT OR CONDITION OF
EITHER A PHYSICAL OR PSYCHOLOGICAL NATURE SO AS TO BE UNABLE TO PERFORM
SUBSTANTIALLY ALL OF HIS DUTIES AND RESPONSIBILITIES

 

6

--------------------------------------------------------------------------------


 


HEREUNDER, THE EXECUTIVE MAY, AND AT THE REQUEST OF THE COMPANY SHALL, SUBMIT TO
A MEDICAL EXAMINATION BY A PHYSICIAN SELECTED BY THE COMPANY TO WHOM THE
EXECUTIVE OR HIS DULY APPOINTED GUARDIAN, IF ANY, HAS NO REASONABLE OBJECTION TO
DETERMINE WHETHER THE EXECUTIVE IS SO DISABLED AND SUCH DETERMINATION SHALL FOR
THE PURPOSES OF THIS AGREEMENT BE CONCLUSIVE OF THE ISSUE. IF SUCH QUESTION
SHALL ARISE AND THE EXECUTIVE SHALL FAIL TO SUBMIT TO SUCH MEDICAL EXAMINATION,
THE COMPANY’S DETERMINATION OF THE ISSUE SHALL BE BINDING ON THE EXECUTIVE.


 


(C)           BY THE COMPANY FOR CAUSE. THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER FOR CAUSE AT ANY TIME UPON NOTICE TO THE
EXECUTIVE SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH CAUSE. THE
FOLLOWING, AS DETERMINED BY THE BOARD IN ITS REASONABLE JUDGMENT, SHALL
CONSTITUTE CAUSE FOR TERMINATION:


 


(I)            THE EXECUTIVE’S FAILURE TO PERFORM (OTHER THAN BY REASON OF
DISABILITY), OR SERIOUS NEGLIGENCE IN THE PERFORMANCE OF, HIS MATERIAL DUTIES
AND RESPONSIBILITIES TO THE COMPANY OR ANY OF ITS AFFILIATES; PROVIDED THAT
(A) THIS PROVISION SHALL NOT APPLY TO MERE DISSATISFACTION WITH EXECUTIVE’S
PERFORMANCE OR HIS FAILURE TO ACHIEVE PARTICULAR OBJECTIVES OR GOALS, AND
(B) THIS PROVISION SHALL ONLY CONSTITUTE “CAUSE” WHERE THE COMPANY HAS
PREVIOUSLY PROVIDED THE EXECUTIVE WITH REASONABLY DETAILED WRITTEN NOTICE OF HIS
ALLEGED FAILURE OR NEGLIGENCE WHICH THE EXECUTIVE FAILS TO CURE WITHIN SEVEN
(7) DAYS OF RECEIPT OF THAT NOTICE;


 


(II)           MATERIAL BREACH OF SECTION 7, 8 OR 9 HEREOF OR BREACH OF ANY
FIDUCIARY DUTY OWED TO THE COMPANY OR ANY OF ITS AFFILIATES:


 


(III)          FRAUD OR EMBEZZLEMENT OR OTHER DISHONESTY WHICH IS MATERIAL
(MONETARILY OR OTHERWISE) WITH RESPECT TO THE COMPANY OR ANY OF ITS AFFILIATES;
OR


 


(IV)          INDICTMENT, CONVICTION OR PLEA OF NOLO CONTENDERE TO A FELONY OR
OTHER CRIME INVOLVING MORAL TURPITUDE.


 

Upon termination of the Executive’s employment for Cause, the Company shall pay
the Executive the Final Compensation, but excluding any pro-rated Annual Bonus
for the calendar year in which the termination occurs, and other than such
payment the Company shall have no further obligation to the Executive.

 


(D)           BY THE COMPANY OTHER THAN FOR CAUSE. THE COMPANY MAY TERMINATE THE
EXECUTIVE’S EMPLOYMENT HEREUNDER OTHER THAN FOR CAUSE AT ANY TIME UPON NOTICE TO
THE EXECUTIVE. IN THE EVENT OF SUCH TERMINATION, IN ADDITION TO

 

7

--------------------------------------------------------------------------------


 


FINAL COMPENSATION AND ALL OBLIGATIONS UNDER THE SIGNING BONUS AGREEMENT, THE
COMPANY SHALL PROVIDE THE EXECUTIVE SEVERANCE PAY EQUAL TO THE SUM OF THE BASE
SALARY AT THE RATE IN EFFECT ON THE DATE OF TERMINATION AND THE TARGET BONUS
(“SEVERANCE PAY”), PAYABLE IN APPROXIMATELY EQUAL INSTALLMENTS AT THE COMPANY’S
REGULAR PAYDAYS FOR ITS EXECUTIVES DURING THE PERIOD FROM THE DATE OF
TERMINATION THROUGH THE ONE-YEAR ANNIVERSARY THEREOF (THE “SEVERANCE PERIOD”);
PROVIDED, HOWEVER, THAT IF REQUIRED PURSUANT TO SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (“SECTION 409A”), THE TIMING OF SUCH PAYMENTS
SHALL BE ADJUSTED AS NECESSARY TO COMPLY WITH SECTION 409A. FOR THE DURATION OF
THE SEVERANCE PERIOD, THE COMPANY SHALL ALSO CONTINUE TO PAY THE EXECUTIVE THAT
PORTION OF THE PREMIUMS TOWARDS HIS FAMILY HEALTH AND DENTAL INSURANCE POLICIES
THAT IT WAS PAYING TO HIM IMMEDIATELY PRIOR TO HIS TERMINATION (THE “MEDICAL
BENEFITS”).  IN ADDITION, ON THE DATE OF TERMINATION, THE COMPANY WILL CAUSE TO
BECOME VESTED THAT PORTION OF THE OPTION AND RESTRICTED SHARES WHICH WOULD HAVE
VESTED BY PASSAGE OF TIME DURING THE PERIOD FROM THE DATE OF TERMINATION THROUGH
THE ONE-YEAR ANNIVERSARY THEREOF, HAD THE EXECUTIVE REMAINED IN THE EMPLOY OF
THE COMPANY DURING THAT PERIOD (THE “ACCELERATED SHARES”).  THE SEVERANCE PAY,
MEDICAL BENEFITS AND ACCELERATED SHARES SHALL HEREINAFTER BE REFERRED TO AS THE
“SEVERANCE BENEFITS.” ANY OBLIGATION OF THE COMPANY TO PAY THE SEVERANCE
BENEFITS IS CONDITIONED, HOWEVER, ON THE EXECUTIVE TIMELY SIGNING A RELEASE OF
CLAIMS IN THE FORM ATTACHED HERETO AS ATTACHMENT A (THE “EMPLOYEE RELEASE”). THE
FIRST INSTALLMENT OF THE SEVERANCE PAY SHALL BE DUE AND PAYABLE AT THE COMPANY’S
NEXT REGULAR PAYDAY WHICH IS AT LEAST FIVE BUSINESS DAYS FOLLOWING THE LATER OF
THE EFFECTIVE DATE OF THE EMPLOYEE RELEASE OR THE DATE THE EMPLOYEE RELEASE,
SIGNED BY THE EXECUTIVE, IS RECEIVED BY THE COMPANY, BUT SHALL BE RETROACTIVE TO
THE NEXT BUSINESS DAY FOLLOWING THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT
IF REQUIRED BY SECTION 409A, THE FIRST INSTALLMENT OF THE SEVERANCE PAY SHALL BE
DUE AND PAYABLE AT THE COMPANY’S FIRST REGULAR PAYDAY AS PERMITTED PURSUANT TO
SECTION 409A. ALSO, ALTHOUGH VESTED ON THE DATE OF TERMINATION, THE ACCELERATED
SHARES SHALL NOT BE EXERCISABLE UNTIL THE LATER OF THE EFFECTIVE DATE OF THE
EMPLOYEE RELEASE OR THE DATE THE EMPLOYEE RELEASE, SIGNED BY THE EXECUTIVE, IS
RECEIVED BY THE COMPANY.


 


(E)           BY THE EXECUTIVE FOR GOOD REASON. THE EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT HEREUNDER FOR GOOD REASON, AT ANY TIME UPON NOTICE TO THE COMPANY
SETTING FORTH IN REASONABLE DETAIL THE NATURE OF SUCH GOOD REASON. THE FOLLOWING
SHALL CONSTITUTE GOOD REASON FOR TERMINATION BY THE EXECUTIVE:


 


(I)            ANY MATERIAL CHANGES IN THE EXECUTIVE’S TITLE, DUTIES, POSITION,
RESPONSIBILITIES OR REPORTING RELATIONSHIPS, WHERE THE EXECUTIVE HAS PREVIOUSLY
PROVIDED THE COMPANY WITH DETAILED WRITTEN NOTICE OF SUCH CHANGE(S) WHICH THE
COMPANY FAILED TO CURE WITHIN SIXTY (60) DAYS OF RECEIPT OF THAT NOTICE;
PROVIDED, HOWEVER, THAT THE FAILURE OF

 

8

--------------------------------------------------------------------------------


 


THE EXECUTIVE TO BE ELECTED TO THE BOARD OR THE FAILURE OF THE COMPANY TO
CONTINUE THE EXECUTIVE’S APPOINTMENT OR ELECTION AS A DIRECTOR OR OFFICER OF ANY
OF ITS AFFILIATES SHALL NOT CONSTITUTE “GOOD REASON;”


 


(II)           ANY REQUIREMENT BY THE COMPANY THAT THE EXECUTIVE RELOCATE TO AN
OFFICE LOCATION THAT IS MORE THAN FIFTY (50) MILES FROM HIS THEN-CURRENT REGULAR
OFFICE LOCATION (IT BEING UNDERSTOOD THAT AS OF THE EFFECTIVE DATE, THE OFFICE
LOCATION IS THE COMPANY’S OFFICES IN SAN FRANCISCO, CALIFORNIA); AND


 


(III)          FAILURE OF THE COMPANY TO PROVIDE THE EXECUTIVE CASH COMPENSATION
AND BENEFITS IN ACCORDANCE WITH THE TERMS OF SECTION 4 HEREOF OR UNDER THE
SIGNING BONUS AGREEMENT, EXCLUDING ANY FAILURE WHICH IS CURED WITHIN TEN
(10) BUSINESS DAYS FOLLOWING NOTICE FROM THE EXECUTIVE SPECIFYING IN DETAIL THE
NATURE OF SUCH FAILURE.


 

In the event of termination in accordance with this Section 5(e), the Executive
will be entitled to the Final Compensation, any payments owed to him under the
Signing Bonus Agreement, and the Severance Benefits set forth in
Section 5(d) above; provided that the Executive timely signs the Employee
Release.

 


(F)            BY THE EXECUTIVE OTHER THAN FOR GOOD REASON. THE EXECUTIVE MAY
TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME OTHER THAN FOR GOOD REASON UPON
SIXTY (60) DAYS’ NOTICE TO THE COMPANY; PROVIDED, HOWEVER, THAT THE COMPANY MAY
ELECT TO WAIVE ALL OR ANY PORTION OF SUCH NOTICE, IN WHICH EVENT THE COMPANY
WILL PAY THE EXECUTIVE THE BASE SALARY FOR ANY PORTION OF THE FIRST SIXTY (60)
DAYS OF SUCH NOTICE WAIVED. UPON TERMINATION BY THE EXECUTIVE OF HIS EMPLOYMENT
OTHER THAN FOR GOOD REASON, THE COMPANY SHALL PAY THE EXECUTIVE THE FINAL
COMPENSATION, BUT EXCLUDING ANY PRO-RATED ANNUAL BONUS FOR THE CALENDAR YEAR IN
WHICH THE TERMINATION OCCURS, AND OTHER THAN SUCH PAYMENT THE COMPANY SHALL HAVE
NO FURTHER OBLIGATION TO THE EXECUTIVE.


 


(G)           EXPIRATION OF THE TERM HEREOF.  THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE UPON THE EXPIRATION OF THE TERM HEREOF FOLLOWING APPROPRIATE NOTICE BY
EITHER PARTY IN ACCORDANCE WITH SECTION 2.  IN THE EVENT OF SUCH EXPIRATION AS A
RESULT OF THE COMPANY GIVING SUCH NOTICE OF NON-RENEWAL, THE EXECUTIVE WILL BE
ENTITLED TO THE FINAL COMPENSATION, ANY PAYMENTS OWED TO HIM UNDER THE SIGNING
BONUS AGREEMENT, AND THE SEVERANCE BENEFITS SET FORTH IN SECTION 5(D) ABOVE;
PROVIDED THAT THE EXECUTIVE TIMELY SIGNS THE EMPLOYEE RELEASE.  IN THE EVENT OF
SUCH EXPIRATION AS A RESULT OF THE EXECUTIVE GIVING SUCH NOTICE OF NON-RENEWAL,
THE EXECUTIVE WILL BE ENTITLED TO THE FINAL COMPENSATION, BUT EXCLUDING ANY
PRO-RATED

 

9

--------------------------------------------------------------------------------


 


ANNUAL BONUS FOR THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS, AND OTHER
THAN SUCH PAYMENT THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE EXECUTIVE.


 


(H)           UPON A CHANGE OF CONTROL. IF A CHANGE OF CONTROL OCCURS AND THE
EXECUTIVE DOES NOT RESIGN WITHOUT GOOD REASON AND IS NOT TERMINATED WITH CAUSE
DURING THE SIX-MONTH PERIOD FOLLOWING THE CHANGE IN CONTROL:


 


(I)            ANY AND ALL OPTIONS AND RESTRICTED SHARES THAT HAVE NOT YET
BECOME VESTED AND EXERCISABLE SHALL, WITHOUT ANY FURTHER ACTION BY THE COMPANY,
THE BOARD OF DIRECTORS OR THE COMPENSATION COMMITTEE, ACCELERATE AND BECOME
VESTED AND EXERCISABLE SIX (6) MONTHS FOLLOWING THE DATE OF SUCH CHANGE OF
CONTROL; AND


 


(II)           ANY AND ALL UNPAID PORTIONS OF THE SIGNING BONUS SHALL
IMMEDIATELY BECOME DUE AND PAYABLE TO THE EXECUTIVE SIX (6) MONTHS FOLLOWING THE
DATE OF SUCH CHANGE IN CONTROL.


 


IN ADDITION, IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY (OR ITS
SUCCESSOR OR ASSIGN) FOR ANY REASON OTHER THAN FOR CAUSE, OR IF THE EXECUTIVE
RESIGNS FOR GOOD REASON, DURING THE SIX (6) MONTH PERIOD FOLLOWING A CHANGE OF
CONTROL:


 


(A)          ALL OUTSTANDING UNVESTED OPTIONS AND RESTRICTED SHARES GRANTED
UNDER THIS AGREEMENT SHALL IMMEDIATELY VEST AND BECOME EXERCISABLE UPON
TERMINATION; AND


 


(B)           THE COMPANY (OR ITS SUCCESSOR OR ASSIGN) SHALL PAY TO THE
EXECUTIVE THE FINAL COMPENSATION, ANY COMPENSATION OWED TO HIM UNDER THE SIGNING
BONUS AGREEMENT, SEVERANCE PAY AND MEDICAL BENEFITS SET FORTH IN SECTION 5
(D) HEREIN.


 

For the purposes of this Agreement, Change of Control shall mean (i) the sale or
transfer of all or substantially all of the Company’s assets, (ii) a
reorganization, recapitalization, consolidation or merger where the voting
securities of the Company outstanding immediately preceding such transaction, or
the voting securities issued in exchange for or with respect to the voting
securities of the Company outstanding immediately preceding such transaction,
represent 50% or less of the voting power of the surviving entity following the
transaction, or (iii) a transaction or series of related transactions which
results in the acquisition of more than 50% of the Company’s outstanding voting
power by a single person or entity or by a group of persons and/or entities
acting in concert; provided, that a transaction principally for the purpose of
reorganizing the Company into a holding company structure or reincorporating the
Company in another jurisdiction shall not constitute a “Change of Control.”
Notwithstanding the foregoing, to the extent necessary to comply with

 

10

--------------------------------------------------------------------------------


 

Section 409A, in the case of any payment under this Agreement that in the
determination of the Company would be considered “nonqualified deferred
compensation” subject to Section 409A and as to which, in the determination of
the Company, the requirements of Section 409A(a)(2)(A)(v) would apply, an event
or occurrence described above shall be considered a “Change of Control” only if
it also constitutes a change in ownership or effective control of the Company,
or a change in ownership of the Company’s assets, described in
Section 409A(a)(2)(A)(v).

 


6.                                       EFFECT OF TERMINATION. THE PROVISIONS
OF THIS SECTION 6 SHALL APPLY TO ANY TERMINATION PURSUANT TO SECTION 5.


 


(A)                                 EXCEPT AS OTHERWISE AGREED TO BY THE PARTIES
IN WRITING, PAYMENT BY THE COMPANY OF ANY AMOUNTS THAT MAY BE DUE THE EXECUTIVE
IN EACH CASE UNDER THE APPLICABLE TERMINATION PROVISION OF SECTION 5 AND, IF
APPLICABLE, UNDER THE SIGNING BONUS AGREEMENT, SHALL CONSTITUTE THE ENTIRE
OBLIGATION OF THE COMPANY TO THE EXECUTIVE, EXCEPT AS REQUIRED BY LAW.


 


(B)                                EXCEPT AS OTHERWISE PROVIDED FOR HEREIN OR
FOR ANY RIGHT TO CONTINUE PARTICIPATION IN THE COMPANY’S GROUP HEALTH OR DENTAL
PLAN AT THE EXECUTIVE’S COST UNDER COBRA OR OTHER APPLICABLE LAW, THE
EXECUTIVE’S PARTICIPATION IN COMPANY BENEFITS SHALL TERMINATE PURSUANT TO THE
TERMS OF THE APPLICABLE BENEFIT PLANS BASED ON THE DATE OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT, WITHOUT REGARD TO ANY CONTINUATION OF BASE SALARY OR
OTHER PAYMENT TO THE EXECUTIVE FOLLOWING SUCH DATE OF TERMINATION.


 


(C)                                 PROVISIONS OF THIS AGREEMENT SHALL SURVIVE
ANY TERMINATION IF SO PROVIDED HEREIN OR IF NECESSARY OR DESIRABLE TO ACCOMPLISH
THE PURPOSES OF OTHER SURVIVING PROVISIONS, INCLUDING WITHOUT LIMITATION THE
OBLIGATIONS OF THE EXECUTIVE UNDER SECTIONS 7, 8 AND 9 HEREOF. THE OBLIGATIONS
OF THE COMPANY UNDER SECTIONS 5(D), 5(E), 5(F), 5(G) AND 5(H) HEREOF ARE
EXPRESSLY CONDITIONED UPON THE EXECUTIVE’S CONTINUED FULL PERFORMANCE OF
OBLIGATIONS UNDER SECTIONS 7, 8 AND 9 HEREOF. THE EXECUTIVE RECOGNIZES THAT,
EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5(D) OR 5(E) OR 5(F), NO COMPENSATION IS
EARNED AFTER TERMINATION OF EMPLOYMENT.


 


7.                                       CONFIDENTIAL INFORMATION.


 


(A)                                 THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY
AND ITS AFFILIATES CONTINUALLY DEVELOP CONFIDENTIAL INFORMATION; THAT THE
EXECUTIVE MAY DEVELOP CONFIDENTIAL INFORMATION FOR THE COMPANY AND ITS
AFFILIATES; AND THAT THE EXECUTIVE MAY LEARN OF CONFIDENTIAL INFORMATION DURING
THE COURSE OF EMPLOYMENT. THE EXECUTIVE WILL COMPLY WITH THE POLICIES AND
PROCEDURES OF THE COMPANY AND ITS AFFILIATES FOR PROTECTING CONFIDENTIAL
INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON OR USE, OTHER THAN AS

 

11

--------------------------------------------------------------------------------


 


REQUIRED BY APPLICABLE LAW OR FOR THE PROPER PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES TO THE COMPANY AND ITS AFFILIATES, ANY CONFIDENTIAL INFORMATION
OBTAINED BY THE EXECUTIVE INCIDENT TO HIS EMPLOYMENT OR OTHER ASSOCIATION WITH
THE COMPANY OR ANY OF ITS AFFILIATES. THE EXECUTIVE UNDERSTANDS THAT THIS
RESTRICTION SHALL CONTINUE TO APPLY AFTER HIS EMPLOYMENT TERMINATES, REGARDLESS
OF THE REASON FOR SUCH TERMINATION, FOR A PERIOD OF THREE (3) YEARS. FURTHER,
THE EXECUTIVE AGREES TO PROVIDE PROMPT NOTICE TO THE COMPANY OF ANY REQUIRED
DISCLOSURE OF CONFIDENTIAL INFORMATION SOUGHT PURSUANT TO SUBPOENA, COURT ORDER
OR ANY OTHER LEGAL REQUIREMENT AND TO PROVIDE THE COMPANY A REASONABLE
OPPORTUNITY TO SEEK PROTECTION OF THE CONFIDENTIAL INFORMATION PRIOR TO ANY SUCH
DISCLOSURE.


 


(B)                                ALL DOCUMENTS, RECORDS, TAPES AND OTHER MEDIA
OF EVERY KIND AND DESCRIPTION RELATING TO THE BUSINESS, PRESENT OR OTHERWISE, OF
THE COMPANY OR ANY OF ITS AFFILIATES AND ANY COPIES, IN WHOLE OR IN PART,
THEREOF (THE “DOCUMENTS”), WHETHER OR NOT PREPARED BY THE EXECUTIVE, SHALL BE
THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY AND ITS AFFILIATES. THE EXECUTIVE
SHALL SAFEGUARD ALL DOCUMENTS AND SHALL SURRENDER TO THE COMPANY AT THE TIME HIS
EMPLOYMENT TERMINATES, OR AT SUCH EARLIER TIME OR TIMES AS THE BOARD OR ITS
DESIGNEE MAY SPECIFY, ALL DOCUMENTS THEN IN THE EXECUTIVE’S POSSESSION OR
CONTROL.


 


8.                                      ASSIGNMENT OF RIGHTS TO INTELLECTUAL
PROPERTY. THE EXECUTIVE AGREES TO MAINTAIN ACCURATE AND COMPLETE CONTEMPORANEOUS
RECORDS OF, AND SHALL IMMEDIATELY AND FULLY DISCLOSE AND DELIVER TO THE COMPANY,
ALL INTELLECTUAL PROPERTY, AS DEFINED BELOW. THE EXECUTIVE HEREBY ASSIGNS AND
AGREES TO ASSIGN TO THE COMPANY (OR AS OTHERWISE DIRECTED BY THE COMPANY) HIS
FULL RIGHT, TITLE AND INTEREST IN AND TO ALL INTELLECTUAL PROPERTY. THE
EXECUTIVE AGREES TO EXECUTE ANY AND ALL APPLICATIONS FOR DOMESTIC AND FOREIGN
PATENTS, COPYRIGHTS AND OTHER PROPRIETARY RIGHTS AND DO SUCH OTHER ACTS
(INCLUDING, AMONG OTHERS, THE EXECUTION AND DELIVERY OF INSTRUMENTS OF FURTHER
ASSURANCE OR CONFIRMATION) REQUESTED BY THE COMPANY TO ASSIGN THE INTELLECTUAL
PROPERTY TO THE COMPANY AND TO PERMIT THE COMPANY TO ENFORCE ANY PATENTS,
COPYRIGHTS AND OTHER PROPRIETARY RIGHTS IN THE INTELLECTUAL PROPERTY. THE
EXECUTIVE WILL NOT CHARGE THE COMPANY FOR TIME SPENT IN COMPLYING WITH THESE
OBLIGATIONS. ALL COPYRIGHTABLE WORKS THAT THE EXECUTIVE CREATES SHALL BE
CONSIDERED “WORK MADE FOR HIRE” AND SHALL, UPON CREATION, BE OWNED EXCLUSIVELY
BY THE COMPANY.


 


9.                                      RESTRICTED ACTIVITIES. THE EXECUTIVE
AGREES THAT SOME RESTRICTIONS ON HIS ACTIVITIES DURING AND AFTER HIS EMPLOYMENT
ARE NECESSARY TO PROTECT THE GOODWILL, CONFIDENTIAL INFORMATION AND OTHER
LEGITIMATE INTERESTS OF THE COMPANY AND ITS AFFILIATES:


 


(A)                                 WHILE THE EXECUTIVE IS EMPLOYED BY THE
COMPANY AND FOR THE TWELVE MONTHS IMMEDIATELY FOLLOWING TERMINATION OF HIS
EMPLOYMENT (IN THE AGGREGATE, THE “NON-COMPETITION PERIOD”), THE EXECUTIVE SHALL
NOT, DIRECTLY OR INDIRECTLY, WHETHER AS OWNER, PARTNER, INVESTOR, CONSULTANT,

 

12

--------------------------------------------------------------------------------


 


AGENT, EMPLOYEE, CO-VENTURER OR OTHERWISE, ENGAGE IN ANY ACTIVITY THAT COMPETES
DIRECTLY WITH THE BUSINESS OF THE COMPANY OR ANY OF ITS SERVICED AFFILIATES
WITHIN ANY AREA OF THE UNITED STATES COVERED BY THE COMPANY’S SPECTRUM LICENSES
(THE “RESTRICTED AREA”).  FOR THE PURPOSES OF THIS SECTION 9, “BUSINESS” MEANS
THE PROVISION OF BACKHAUL SERVICES TO WIRELESS COMMUNICATIONS PROVIDERS IN THE
UNITED STATES.  FOR PURPOSES OF THIS AGREEMENT, “SERVICED AFFILIATES” MEANS
THOSE AFFILIATES OF THE COMPANY FOR WHICH THE EXECUTIVE HAS PROVIDED SERVICES OR
AS TO WHICH HE HAS HAD ACCESS TO CONFIDENTIAL INFORMATION.


 


(B)                                THE EXECUTIVE AGREES THAT, EXCEPT AS SET
FORTH IN SECTION 3(C) HEREOF, DURING HIS EMPLOYMENT WITH THE COMPANY, HE WILL
NOT UNDERTAKE ANY OUTSIDE ACTIVITY, WHETHER OR NOT COMPETITIVE WITH THE BUSINESS
OF THE COMPANY OR ITS SUBSIDIARIES, THAT COULD REASONABLY BE EXPECTED TO GIVE
RISE TO A CONFLICT OF INTEREST OR OTHERWISE INTERFERE WITH HIS DUTIES AND
OBLIGATIONS TO THE COMPANY OR ANY OF ITS AFFILIATES.


 


(C)                                 THE EXECUTIVE FURTHER AGREES THAT DURING THE
NON-COMPETITION PERIOD, THE EXECUTIVE WILL NOT HIRE OR ATTEMPT TO HIRE ANY
EMPLOYEE OF THE COMPANY OR ANY OF ITS SERVICED AFFILIATES, ASSIST IN SUCH HIRING
BY ANY PERSON, OR ENCOURAGE ANY SUCH EMPLOYEE TO TERMINATE HIS OR HER
RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SERVICED AFFILIATES; PROVIDED,
HOWEVER, THAT THE FOREGOING WILL NOT APPLY TO ANY EMPLOYEE THAT HAS
(I) VOLUNTARILY TERMINATED HIS OR HER EMPLOYMENT RELATIONSHIP WITH THE COMPANY
OR ANY OF ITS SERVICED AFFILIATES, AS APPLICABLE, AT LEAST SIX MONTHS PRIOR TO
THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY IS
TERMINATED OR (II) INVOLUNTARILY TERMINATED HIS OR HER EMPLOYMENT RELATIONSHIP
WITH THE COMPANY OR ANY OF ITS SERVICED AFFILIATES, AS APPLICABLE, AT ANY TIME. 
THE EXECUTIVE FURTHER AGREES THAT DURING THE NON-COMPETITION PERIOD, THE
EXECUTIVE WILL NOT SOLICIT ANY KNOWN CUSTOMER OR VENDOR OF THE COMPANY OR ANY OF
ITS SERVICED AFFILIATES TO TERMINATE OR DIMINISH ITS RELATIONSHIP WITH THEM, OR,
IN THE CASE OF SUCH A CUSTOMER, TO CONDUCT WITH ANY PERSON ANY BUSINESS OR
ACTIVITY WHICH EXECUTIVE KNOWS SUCH CUSTOMER WAS CONDUCTING WITH THE COMPANY OR
ANY OF ITS SERVICED AFFILIATES IMMEDIATELY PRIOR TO EXECUTIVE’S DEPARTURE.


 


10.                                ENFORCEMENT OF COVENANTS. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND CONSIDERED ALL THE TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING THE RESTRAINTS IMPOSED UPON HIM PURSUANT
TO SECTIONS 7, 8 AND 9 HEREOF. THE EXECUTIVE AGREES THAT THOSE RESTRAINTS ARE
NECESSARY FOR THE REASONABLE AND PROPER PROTECTION OF THE COMPANY AND ITS
AFFILIATES AND THAT EACH AND EVERY ONE OF THE RESTRAINTS IS REASONABLE IN
RESPECT TO SUBJECT MATTER, LENGTH OF TIME AND GEOGRAPHIC AREA. THE EXECUTIVE
FURTHER ACKNOWLEDGES THAT ANY BREACH OF ANY OF THE COVENANTS CONTAINED IN
SECTIONS 7, 8 OR 9 HEREOF COULD RESULT IN IRREPARABLE HARM TO THE COMPANY. THE
EXECUTIVE THEREFORE AGREES THAT THE COMPANY, IN ADDITION TO ANY OTHER REMEDIES
AVAILABLE TO IT, SHALL BE ENTITLED TO PRELIMINARY AND PERMANENT INJUNCTIVE
RELIEF AGAINST ANY BREACH OR THREATENED BREACH BY THE EXECUTIVE OF ANY

 

13

--------------------------------------------------------------------------------


 


OF SAID COVENANTS, WITHOUT HAVING TO POST BOND. THE PARTIES FURTHER AGREE THAT,
IN THE EVENT THAT ANY PROVISION OF SECTION 7, 8 OR 9 HEREOF SHALL BE DETERMINED
BY A COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE BY REASON OF ITS BEING
EXTENDED OVER TOO GREAT A TIME, TOO LARGE A GEOGRAPHIC AREA OR TOO GREAT A RANGE
OF ACTIVITIES, SUCH PROVISION SHALL BE DEEMED TO BE MODIFIED TO PERMIT ITS
ENFORCEMENT TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 


11.                                CONFLICTING AGREEMENTS. THE EXECUTIVE HEREBY
REPRESENTS AND WARRANTS THAT THE EXECUTION OF THIS AGREEMENT AND THE PERFORMANCE
OF HIS OBLIGATIONS HEREUNDER WILL NOT BREACH OR BE IN CONFLICT WITH ANY OTHER
AGREEMENT TO WHICH THE EXECUTIVE IS A PARTY OR IS BOUND AND THAT THE EXECUTIVE
IS NOT NOW SUBJECT TO ANY COVENANTS AGAINST COMPETITION OR SIMILAR COVENANTS OR
ANY COURT ORDER OR OTHER LEGAL OBLIGATION THAT WOULD AFFECT THE PERFORMANCE OF
HIS OBLIGATIONS HEREUNDER. THE EXECUTIVE WILL NOT DISCLOSE TO OR USE ON BEHALF
OF THE COMPANY ANY PROPRIETARY INFORMATION OF A THIRD PARTY WITHOUT SUCH PARTY’S
CONSENT.


 


12.                                 DEFINITIONS. WORDS OR PHRASES WHICH ARE
INITIALLY CAPITALIZED OR ARE WITHIN QUOTATION MARKS SHALL HAVE THE MEANINGS
PROVIDED IN THIS SECTION AND AS PROVIDED ELSEWHERE HEREIN. FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING DEFINITIONS APPLY:


 


(A)                                 “AFFILIATES” MEANS (I) ALL SUBSIDIARIES OF
THE COMPANY, AND (II) ANY PERSON HOLDING ALL OR SUBSTANTIALLY ALL OF THE VOTING
POWER OF THE COMPANY.


 


(B)                                “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL
TRADE SECRETS AND CONFIDENTIAL OR PROPRIETARY INFORMATION OF THE COMPANY AND ITS
AFFILIATES. CONFIDENTIAL INFORMATION INCLUDES WITHOUT LIMITATION SUCH
INFORMATION RELATING TO (I) THE DEVELOPMENT, RESEARCH, TESTING, MANUFACTURING,
MARKETING AND FINANCIAL ACTIVITIES OF THE COMPANY AND ITS AFFILIATES, (II) THEIR
PRODUCTS AND SERVICES, (III) THE COSTS, SOURCES OF SUPPLY, FINANCIAL PERFORMANCE
AND STRATEGIC PLANS OF THE COMPANY AND ITS AFFILIATES, (IV) THE IDENTITY AND
SPECIAL NEEDS OF THE CUSTOMERS OF THE COMPANY AND ITS AFFILIATES AND (V) THE
PEOPLE AND ORGANIZATIONS WITH WHOM THE COMPANY AND ITS AFFILIATES HAVE BUSINESS
RELATIONSHIPS AND THE NATURE AND SUBSTANCE OF THOSE RELATIONSHIPS. CONFIDENTIAL
INFORMATION ALSO INCLUDES ANY INFORMATION THAT THE COMPANY OR ANY OF ITS
AFFILIATES HAS RECEIVED, OR MAY RECEIVE HEREAFTER, BELONGING TO CUSTOMERS OR
OTHERS WITH ANY UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE INFORMATION WOULD
NOT BE DISCLOSED.  CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY INFORMATION
THAT (A) IS IN OR ENTERS THE PUBLIC DOMAIN WITHOUT ANY FAULT ON THE PART OF THE
EXECUTIVE, OR (B) WAS IN THE POSSESSION OF THE EXECUTIVE PRIOR TO THE EFFECTIVE
DATE OF THIS AGREEMENT.


 


(C)                                 “INTELLECTUAL PROPERTY” MEANS ANY INVENTION,
FORMULA, PROCESS, DISCOVERY, DEVELOPMENT, DESIGN, INNOVATION OR IMPROVEMENT
(WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT STATUTES) MADE,
CONCEIVED, OR FIRST ACTUALLY REDUCED TO PRACTICE BY THE EXECUTIVE SOLELY OR
JOINTLY WITH

 

14

--------------------------------------------------------------------------------


 


OTHERS, DURING HIS EMPLOYMENT BY THE COMPANY; PROVIDED, HOWEVER, THAT, AS USED
IN THIS AGREEMENT, THE TERM “INTELLECTUAL PROPERTY” SHALL NOT APPLY TO ANY
INVENTION THAT THE EXECUTIVE DEVELOPS ON HIS OWN TIME, WITHOUT USING THE
EQUIPMENT, SUPPLIES, FACILITIES OR TRADE SECRET INFORMATION OF THE COMPANY,
UNLESS SUCH INVENTION RELATES AT THE TIME OF CONCEPTION OR REDUCTION TO PRACTICE
OF THE INVENTION (A) TO THE BUSINESS OF THE COMPANY, (B) TO THE ACTUAL OR
DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT OF THE COMPANY OR (C) RESULTS
FROM ANY WORK PERFORMED BY THE EXECUTIVE FOR THE COMPANY.


 


(D)                                “PERSON” MEANS AN INDIVIDUAL, A CORPORATION,
A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A PARTNERSHIP, AN ESTATE, A TRUST
AND ANY OTHER ENTITY OR ORGANIZATION, OTHER THAN THE COMPANY OR ANY OF ITS
AFFILIATES.


 


13.                                WITHHOLDING. ALL PAYMENTS MADE BY THE COMPANY
UNDER THIS AGREEMENT SHALL BE REDUCED BY ANY TAX OR OTHER AMOUNTS REQUIRED TO BE
WITHHELD BY THE COMPANY UNDER APPLICABLE LAW.


 


14.                                ASSIGNMENT. NEITHER THE COMPANY NOR THE
EXECUTIVE MAY MAKE ANY ASSIGNMENT OF THIS AGREEMENT OR ANY INTEREST HEREIN, BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER;
PROVIDED, HOWEVER, THAT THE COMPANY MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE CONSENT OF THE EXECUTIVE IN THE EVENT THAT THE
COMPANY SHALL HEREAFTER AFFECT A REORGANIZATION, CONSOLIDATE WITH, OR MERGE
INTO, ANY PERSON OR TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR
ASSETS TO ANY PERSON. THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY AND THE EXECUTIVE, THEIR RESPECTIVE SUCCESSORS,
EXECUTORS, ADMINISTRATORS, HEIRS AND PERMITTED ASSIGNS.


 


15.                                SEVERABILITY. IF ANY PORTION OR PROVISION OF
THIS AGREEMENT SHALL TO ANY EXTENT BE DECLARED ILLEGAL OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THEN THE REMAINDER OF THIS AGREEMENT, OR THE
APPLICATION OF SUCH PORTION OR PROVISION IN CIRCUMSTANCES OTHER THAN THOSE AS TO
WHICH IT IS SO DECLARED ILLEGAL OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY,
AND EACH PORTION AND PROVISION OF THIS AGREEMENT SHALL BE VALID AND ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.


 


16.                                WAIVER. NO WAIVER OF ANY PROVISION HEREOF
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY THE WAIVING PARTY. THE
FAILURE OF EITHER PARTY TO REQUIRE THE PERFORMANCE OF ANY TERM OR OBLIGATION OF
THIS AGREEMENT, OR THE WAIVER BY EITHER PARTY OF ANY BREACH OF THIS AGREEMENT,
SHALL NOT PREVENT ANY SUBSEQUENT ENFORCEMENT OF SUCH TERM OR OBLIGATION OR BE
DEEMED A WAIVER OF ANY SUBSEQUENT BREACH.


 


17.                                NOTICES. ANY AND ALL NOTICES, REQUESTS,
DEMANDS AND OTHER COMMUNICATIONS PROVIDED FOR BY THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE EFFECTIVE WHEN DELIVERED IN PERSON, CONSIGNED TO A
REPUTABLE NATIONAL DELIVERY SERVICE OR DEPOSITED IN THE UNITED STATES MAIL,
POSTAGE PREPAID, REGISTERED OR CERTIFIED, AND

 

15

--------------------------------------------------------------------------------


 


ADDRESSED TO THE EXECUTIVE AT HIS LAST KNOWN ADDRESS ON THE BOOKS OF THE COMPANY
OR, IN THE CASE OF THE COMPANY, AT ITS PRINCIPAL PLACE OF BUSINESS, ATTENTION OF
THE CHAIR OF THE BOARD, OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY SPECIFY BY
NOTICE TO THE OTHER ACTUALLY RECEIVED.


 


18.                                ENTIRE AGREEMENT. THIS AGREEMENT AND THE
SIGNING BONUS AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND
SUPERSEDE ALL PRIOR COMMUNICATIONS, AGREEMENTS AND UNDERSTANDINGS, WRITTEN OR
ORAL, WITH RESPECT TO THE TERMS AND CONDITIONS OF THE EXECUTIVE’S EMPLOYMENT.


 


19.                                AMENDMENT. THIS AGREEMENT MAY BE AMENDED OR
MODIFIED ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE EXECUTIVE AND BY AN
EXPRESSLY AUTHORIZED REPRESENTATIVE OF THE COMPANY.


 


20.                                HEADINGS. THE HEADINGS AND CAPTIONS IN THIS
AGREEMENT ARE FOR CONVENIENCE ONLY AND IN NO WAY DEFINE OR DESCRIBE THE SCOPE OR
CONTENT OF ANY PROVISION OF THIS AGREEMENT.


 


21.                                COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


22.                                GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED AND ENFORCED UNDER AND BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


23.                                CONSENT TO JURISDICTION. EACH OF THE PARTIES
AGREES THAT ALL ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF SHALL BE BROUGHT AND MAINTAINED IN ANY
STATE OR FEDERAL COURT IN OR OF THE STATE OF DELAWARE; PROVIDED, HOWEVER, THAT
THE COMPANY ALSO MAY BRING ANY SUCH ACTION, SUIT OR PROCEEDING AGAINST THE
EXECUTIVE IN ANY OTHER JURISDICTION IN WHICH THE EXECUTIVE IS SUBJECT TO
PERSONAL JURISDICTION. EACH OF THE PARTIES HERETO BY EXECUTION HEREOF (I) HEREBY
IRREVOCABLY SUBMITS TO SUCH JURISDICTION FOR THE PURPOSE OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF AND (II) HEREBY WAIVES TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY
SUCH ACTION, SUIT OR PROCEEDING, ANY CLAIM THAT HE OR IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED COURTS; THAT HE OR IT IS
IMMUNE FROM EXTRATERRITORIAL INJUNCTIVE RELIEF OR OTHER INJUNCTIVE RELIEF; THAT
HIS OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION; THAT ANY
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR MAINTAINED IN ONE OF THE
ABOVE-NAMED COURTS; THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT OR
MAINTAINED IN ONE OF THE ABOVE-NAMED COURTS SHOULD BE DISMISSED ON GROUNDS OF
FORUM NON CONVENIENS, SHOULD BE TRANSFERRED TO ANY COURT OTHER THAN ONE OF THE
ABOVE-NAMED COURTS, SHOULD BE STAYED BY VIRTUE OF THE PENDENCY OF ANY OTHER
ACTION, SUIT OR PROCEEDING IN ANY COURT OTHER THAN ONE OF THE ABOVE-NAMED
COURTS, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY ANY OF THE

 

16

--------------------------------------------------------------------------------


 


ABOVE-NAMED COURTS. EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY MANNER PERMITTED BY THE
LAWS OF THE STATE OF DELAWARE OR SUCH OTHER JURISDICTION IN WHICH THE COMPANY
MAY BRING AN ACTION HEREUNDER; AGREES THAT SERVICE OF PROCESS BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT THE ADDRESS SPECIFIED IN OR
PURSUANT TO SECTION 17 IS REASONABLY CALCULATED TO GIVE ACTUAL NOTICE; AND
WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN
ANY SUCH ACTION, SUIT OR PROCEEDING ANY CLAIM THAT SERVICE OF PROCESS MADE IN
ACCORDANCE WITH SECTION 17 DOES NOT CONSTITUTE GOOD AND SUFFICIENT SERVICE OF
PROCESS. THE PROVISIONS OF THIS SECTION 23 SHALL NOT RESTRICT THE ABILITY OF ANY
PARTY TO ENFORCE IN ANY COURT ANY JUDGMENT OBTAINED IN A FEDERAL OR STATE COURT
OF THE STATE OF DELAWARE.


 


24.                                ATTORNEYS FEES.  IN THE EVENT THAT EITHER
PARTY INITIATES LEGAL PROCEEDINGS TO ENFORCE ITS RIGHTS HEREUNDER OR UNDER THE
SIGNING BONUS AGREEMENT, THE PREVAILING PARTY IN SUCH LEGAL PROCEEDINGS SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY, IN ADDITION TO ANY OTHER DAMAGES OR
REMEDIES TO WHICH SUCH PARTY IS ENTITLED, THE REASONABLE LEGAL FEES OF SUCH
PREVAILING PARTY INCURRED IN CONNECTION WITH SUCH LEGAL PROCEEDINGS.


 

[Signature page immediately follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

 

 

THE EXECUTIVE:

 

FIBERTOWER CORPORATION

 

 

 

 

 

 

/s/ Kurt J. Van Wagenen

 

By:

/s/ John D. Beletic

Kurt J. Van Wagenen

 

 

John D. Beletic

 

 

 

Chairman of the Board

 

18

--------------------------------------------------------------------------------